DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/26/2021 has been entered. Claims 1-16 are pending in the application. Claims 11-16 are added. The 112(b) rejections previously set forth with respect to the “term” close, the antecedent basis of “the outer periphery”, and claim 5 are withdrawn in view of the amendment.

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument concerning the space between the first and second tube, and that the majority of the space between the first and second tubes is closed by the contact between the first and second tubes themselves, the claim nor the specification define the size of the space between the tubes, and as the tubes are different items some space must exist between them, and that space would be filled by any adhesive or welding applied to the joint.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 16 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the outer periphery” in line 7.  While the first tube may implicitly have an outer periphery, it is unclear if this is related to the outer diameter of the first tube as defined in lines 3-4, or is more generally directed to an outer periphery of the first tube.  Claims 2-16 are rejected due to their dependency on a rejected claim.
	
Claim Interpretation
The limitation “a tube fixation portion” in claim 1, line 5, has not been interpreted under 35 U.S.C §112(f) because the claim recites sufficient structure to perform the recited function.
The limitation “a voltage application section” in claims 9 and 10 has not been interpreted under 35 U.S.C. §112(f) because the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.  See MPEP § 2181 (I)(A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4, and 11-16 are rejected under 35 U.S.C. 103 as obvious over Smith (US 4,885,076), in view of Lee (US 5,965,883). 
Regarding claim 1, Smith teaches ESI system 12; Fig. 3 illustrates an electrophoresis electrode which serves as the electrospray needle with capillary 20 an ESI sprayer tube, a first tube having an inlet end (Figs. 2 and 3), wherein capillary 20 has a conductive stainless steel sheath 46 located concentrically thereabout, sheath 46 comprises inner section 47 a second tube having an inner diameter larger than an outer diameter of the first tube, the second tube being located outside the first tube, and outer section 48 joined to one another, sheath 46 attached to capillary 20 by an adhesive or the like a tube fixation portion configured to fix the first tube and the second tube (C6/L45-69), where a space is provided between an outer periphery of the first tube and an inner periphery of the second tube (see Fig. 3), while Smith does not specifically specify the adhesive covering the entire intersection between the tubes, or to which end of the tube the adhesive is applied, Smith teaches in an alternative embodiment, electrode 12 is fabricated from a 26 gauge stainless steel needle soldered concentrically into a 21 gauge needle (C17/L10-44), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the adhesive concentrically, as the solder is applied, over the entire intersection between the capillary and the sheath, such that the tube fixation portion being formed to fill the space in a side at the inlet end so that the space is completely closed over the outer periphery of the first tube. 
Alternatively, Smith teaches a conductive metal plated end section 50 is plated concentrically about the outlet end to form a conductive tip, and in one form of the invention, a metal coating is sputtered onto the exit portion of the sheath so that electrical contact is directly made with the eluent, a tube fixation portion being formed to fill the space in a side so that the space is completely closed over the outer periphery of the first tube, and Lee teaches a capillary for an electrospray ion source with a concentric outer sleeve (abstract), and conductive end caps as part of a unitary tubular body (C3/L9-29), and that upstream and downstream conductors are borne at respective upstream and downstream ends of the capillary (C2/L30-44), to establish the potential as the upstream and downstream ends of the 
Regarding claim 4, the ESI sprayer of claim 1 is taught above. Smith teaches that the second tube is shorter than the first tube (Smith Figures 3 and 12).
Regarding claims 11 and 16, the ESI sprayer of claim 1 is taught above. Smith discloses wherein the inner diameter of the second tube is larger than the outer diameter of the first tube over the entire length of the second tube in an axial direction (Smith Figure 3).  
Regarding claim 12, the ESI sprayer of claim 1 is taught above. Smith discloses a third tube, the third tube having an inner diameter larger than an outer diameter of the second tube (sheath sections 47 and 48, Smith C6/L45-69, Figure 3).   
Regarding claim 13, the ESI sprayer of claim 1 is taught above. Lee teaches wherein an end of the first and an end of the second tube are positioned at the same position, in an axial direction, at the inlet end (Lee Figures 2 and 3).   
Regarding claim 14, the ESI sprayer of claim 1 is taught above. Smith discloses wherein the tube fixation portion is further configured to fill a space between the first tube and the second tube at an end opposite to the inlet end (as discussed above, sheath 46 attached to capillary 20 by an adhesive or the like, C6/L45-69, see Fig. 3, a conductive metal plated end section 50 is plated concentrically about the outlet end to form a conductive tip contacting the solution).  
Regarding claim 15 the ESI sprayer of claim 1 is taught above. Smith discloses wherein the tube fixation portion is further configured to fix the second tube and the third tube, the tube fixation portion being further formed to fill a space between the second tube and the third tube at the inlet end  (as discussed above, sheath 46 with sections 47 and 48 C6/L45-69, soldered concentrically C17/L10-44).  

Claims 2, 3, and 5-10 are rejected under 35 U.S.C. 103 as obvious over Smith (US 4,885,076), in view of Lee (US 5,965,883), in view of Andrien (US 6,326,616). 
Regarding claims 2 and 3, the ESI sprayer of claim 1 is taught above. Smith does not teach the tube fixation portion may be formed by welding. Smith teaches the capillary can be in the form of any structure (C5/L59-63), and metal tubes can be soldered concentrically (C17/L10-44); Lee teaches the capillary tube may be metal, particularly when it is desired to apply a small voltage difference across the capillary (C5/L7-18, claims 16, 17). Andrien teaches an ESI sprayer tube (abstract), including a first tube having an inlet end (Figure 3A, tube 63; see annotations below; C12/L22-56), a second tube having an inner diameter larger than an outer diameter of the first tube, the second tube being located outside the first tube (Figure 3A, separable tip piece 64, sits over the outer diameter of the inlet end of the first tube; see annotations below; C12/L22-56), tube fixation portion configured to fix the first tube and the second tube, the tube fixation portion being formed to fill a space between the first tube and the second tube (Figure 3A, guide piece 66 and attachment means; C12/L22-56, especially L35-39), and attachment means between the tubes can include welding or soldering (C12/L35-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a metal capillary tube in order to provide a tube with the ability to apply a small voltage difference across the capillary and to fix that tube by known welding or soldering as these are known means of connecting metal as described by Andrien and Smith.
Regarding claim 5, the ESI sprayer of claim 1 is taught above. Smith teaches an end opposite to the inlet end, wherein at least a portion of the first tube and a portion of the second tube are configured to create a tapered shape (Figures 3 and 12), Andrien teaches an end opposite to the inlet end, the end having a tapered outer shape (Figure 3A, opposing end of separable tip piece 64, away from the inlet end of the tube 63, includes a tapered outer shape, tapered tip portion 65; C12/L22-28).
claims 6-8, the ESI sprayer of claim 1 is taught above. Andrien further discloses that a layered tube of the electrospray probe assembly may be formed from metal (C8/L62-66).  Andrien also suggests that the metal capillaries or tubes used in the system are conductive to enable a voltage to be applied to the ES probe assembly (C6/L64-C7/L2) and that the attachment between the two tubes of the ESI sprayer tube be attached to one another through soldering or welding (C12/L35-39).  The combination of these teachings suggest to one having ordinary skill in the art that the first and second tubes may be made of the same conductive material, a metal.
Alternatively, based upon these teachings and the reference as a whole, it would have been obvious to one having ordinary skill in the art to select a conductive, metal material for the first and second tubes of the ESI sprayer tube since Andrien teaches that at least one tube may be a metal, that conductive metal tubes are used within the system such that voltage may be applied to the tubes, and that the two tubes of the ES probe may be welded or soldered together. 
	Regarding claim 9, the ESI sprayer of claim 1 is taught above. Andrien discloses a voltage application section configured to apply voltage to the first tube (Figure 1; Figure 3A; C6/L1-C7/L4, especially C6/L30-52; electrode 2 surrounds the first tube and second tube of the ESI sprayer tube).
Regarding claim 10, the ESI sprayer of claim 9 is taught above. Andrien discloses that the voltage application section is configured to apply voltage to the first tube via the second tube (Figure 1; Figure 3A; C6/L1-C7/L4, especially C6/L30-52; electrode 2 surrounds the first tube and second tube of the ESI sprayer tube; as the second tube surrounds at least a portion of the first tube, the electrode is configured to apply voltage to the first tube via the second tube).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777